Citation Nr: 0614904	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-34 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from October 
1944 to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Manila, the Republic of the Philippines, that denied 
entitlement to the benefit sought.


FINDINGS OF FACT

1.  The veteran died in November 1997.  The death certificate 
reveals the immediate cause of death was cardiorespiratory 
arrest.  Antecedent causes were listed as sepsis and 
decubitus ulcer (Grade II).  An underlying cause was listed 
as cerebrovascular accident (stroke), thrombosis, right, 
middle cerebral artery.

2.  Service connection was not in effect for any disease or 
disability during the veteran's life time.

3.  The preponderance of the evidence is against a nexus 
between the veteran's fatal cardiorespiratory arrest and any 
incident of service.

4.  There is no competent medical evidence indicating the 
veteran's death was related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  Upon receipt of an application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any  
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  A VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  These include (1) the veteran's status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and disability; (4) degree of disability; 
and (5) effective date of a disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Court held in that case that upon receipt of an 
application for "service connection," VA is required by law 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  

In the present case, VA satisfied its duty to notify the 
appellant by means of April 2003, May 2003, and June 2004 
letters from the RO to the appellant.  These letters informed 
her of what evidence was required to substantiate her claim 
and of her and VA's respective duties for obtaining evidence.  
In the June 2004 communication, she was told specifically 
what she had to do to establish service connection, and she 
was informed that she was to provide the Professional 
Regulations Commission registration/license number for the 
physician whose medical statement she submitted.  She was 
specifically told that his name was not on the list of 
certified physicians provided by the Commission.  She was 
also told that it was her responsibility to make sure VA 
received all requested records that were in the possession of 
a Federal Department or agency.

The VCAA only requires that the duty to notify is satisfied, 
and that the claimant is given the opportunity to submit 
information and evidence in support of a claim.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); 20.1103 (2005) 
(harmless error).  The appellant has been provided with ample 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal at this time would not constitute prejudicial 
error, as the notification requirements of the VCAA have been 
satisfied and she has been provided a meaningful opportunity 
to participate in development of her claim.  Accordingly, the 
Board finds that additional efforts to assist within the 
letter and spirit of the VCAA are not required.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant).

Pertinent Laws and Regulations.

To establish service connection for a disability, the facts, 
as shown by evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service, or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For a 
service-connected disability to be a contributory cause, it 
is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.

In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  




Analysis.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the appellant or on her behalf.  See Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and what this evidence shows, or fails 
to show, on the claim.  The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 225 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1045 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The appellant is competent to report that the veteran had 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a lay person, however, she is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she does 
not have the requisite medical expertise.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Competency must be 
distinguished from weight and credibility.  These are factual 
determinations that go to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The certificate of death shows that the immediate cause of 
the veteran's death was cardiorespiratory arrest.  Antecedent 
causes were listed as sepsis and decubitus ulcer (Grade II).  
An underlying cause was given as cerebrovascular accident 
(stroke), thrombosis of the right middle cerebral artery.  
Service connection was not in effect for any disease or 
disability during the veteran's life time.  

There is no competent medical evidence of record to show that 
the veteran had heart disease that was present during service 
or for many years thereafter.  In an affidavit for Philippine 
Army Personnel dated in May 1945 and again in February 1946, 
the veteran denied having sustained any illness or injury 
during service.  At the time of an examination conducted in 
March 1946, there were no findings indicative of any 
pertinent disability.  

The post service medical evidence includes a report of 
private hospitalization for cerebrovascular accident more 
than 50 years following service discharge.  The report of 
hospitalization is without reference to the veteran's active 
service during World War II.  

The record also includes a notarized affidavit from a 
Filipino citizen who served in World War II who recalled in 
the April 2004 statement that, during World War II service, 
the veteran contracted "diseases of heart disease, swelling 
of joints and blood clot, including infection that spread 
throughout the body, causing him to be completely 
disabled...."

As noted above, the record includes the veteran's affidavit 
for Philippine Army Personnel in May 1945 and February 1946 
in which he indicated that he did not sustain any illness or 
injury in service.  Also, as noted above, the aforementioned 
individual is a lay person who is not shown to have any 
medical experience or expertise.  He is, therefore, not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any medical disorder 
because he does not have requisite medical expertise.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183 (1997) and 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the statement has no probative value.

The evidence also includes a clinical record reportedly dated 
in January 1946 from a physician in Quezon City.  He stated 
that the veteran had cardiac "dispinea "(sic), septicemia, 
and thrombophlebitis.  However, the RO has indicated that the 
physician is not listed by the Professional Regulations 
Commission as registered.  Under such circumstances, any 
statement from the individual could not be considered 
competent evidence.  Also, as noted above, this statement is 
at odds with other evidence of record dating from the mid 
1940's indicating that the veteran did not have any of the 
listed disorders.  In view of this, and considering the fact 
the physician is not a registered physician, his statement is 
not credible and is not competent evidence supporting the 
appellant's claim that the veteran's fatal cardiorespiratory 
arrest was linked to service, that he had some other disease 
that was related to both service and materially related to 
his death, or that he had a disability of service onset that 
in some way contributed to his death.

Essentially then, there is no competent evidence showing any 
disease or disability that materially or contributorily 
caused the veteran's death that was in any way related to 
service.  The preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Under such circumstances, application of the benefit 
of the doubt rule is not for application and the claim must 


						(Continued on next page)






be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


